        Case 3:19-cv-04073-JST Document 54 Filed 08/05/19 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                         FILED
                           FOR THE NINTH CIRCUIT                            AUG 2 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
EAST BAY SANCTUARY COVENANT;                      No.   19-16487
et al.,
                                                  D.C. No. 3:19-cv-04073-JST
                Plaintiffs-Appellees,             Northern District of California,
                                                  San Francisco
 v.
                                                  ORDER
WILLIAM P. BARR, Attorney General; et
al.,

                Defendants-Appellants.

Before: TASHIMA, M. SMITH, and BENNETT, Circuit Judges.

      The court has received appellants’ “Emergency Motion Under Circuit Rule

27-3 For Administrative Stay and Motion for Stay Pending Appeal.” The request

for an immediate administrative stay is denied.

      The opposition to the emergency motion for a stay pending appeal is due by

Monday, August 5, 2019. The optional reply in support of the emergency motion

is due on Tuesday, August 6, 2019.




SLL/MOATT
